UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6710



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


BENANCIO CEPEDA,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-93-98, CA-98-98-4)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Louis Stern, ROCHON & ROBERTS, Washington, D.C., for Ap-
pellant.   Robert Edward Bradenham, II, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Benancio Cepeda seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).       We have reviewed the record and the district court’s opin-

ion and find no reversible error.             Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.          See United States v. Cepeda, Nos. CR-93-98;

CA-98-98-4 (E.D. Va. Apr. 2, 1999).*             We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




       *
       Although the district court’s order is marked as “filed” on
March 30, 1999, the district court’s records show that it was
entered on the docket sheet on April 2, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                          2